Citation Nr: 1225351	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-09 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a left hand injury.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in relevant part, denied the benefit sought on appeal.

This appeal was previously remanded by the Board in December 2009 and August 2011 for additional development.  The appeal was also remanded in March 2011 for the specific purpose of affording the Veteran a hearing before a Veterans Law Judge (VLJ).  

The Veteran and his wife, L. K., testified at a hearing before the undersigned VLJ in June 2011.  A transcript of that hearing is of record.  

For the reasons discussed below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, yet another remand is required in this case.  While the Board sincerely regrets the further delay in deciding this appeal, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran seeks service connection for residuals of a left hand injury that he reportedly suffered during his active service while aboard a naval vessel.  Specifically, he contends that while welding a bracket attachment for an antenna onto the flight deck of his vessel, the bracket holding his safety line broke.  In order to prevent himself from falling, he had to grab the recently welded antenna bracket, thereby incurring burn injuries to his left hand.  He maintains that he was taken to sick bay where he subsequently passed out, and that he later awoke in the ship's hospital.

In its August 2011 remand, the Board specifically directed the AMC to obtain the Veteran's VA treatment records from Roseburg VA Healthcare System dated since January 2008, to specifically include treatment records associated with the surgery performed on his left middle trigger finger in 2009.  A negative reply was requested in the event that requested records were unavailable.  VA treatment records obtained by the AMC following the August 2011 remand, however, are dated from February 2009 to November 2011, and thus, do not include treatment records dated between January 2008 and February 2009.  The treatment records obtained contain an orthopedic surgery note dated in February 2009 revealing that the Veteran had undergone surgery on his left middle trigger finger in January 2009.  Records of his surgical treatment, however, have still not been obtained.  

Review of the claims file does not reveal any indication that treatment records dated between January 2008 and February 2009 were requested by the AMC.  While the June 2012 supplemental statement of the case indicates that evidence considered included treatment records from the Roseburg VA Medical Center dated from January 2008 to present, the records dated from January 2008 to February 2009 clearly have not been associated with the claims file.  This is additionally noted in a September 2011 letter to the Veteran, wherein the AMC specifically indicated that it obtained VA treatment records dated beginning in February 2009, but provided no explanation as to why earlier treatment records, dated from January 2008, were not obtained.  Further, there is no indication that these missing treatment records were unavailable.  

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the AMC did not substantially comply with this directive, remand is required in order to ensure that these outstanding VA treatment records are obtained.  In compliance with 38 C.F.R. § 3.159(c)(2), the AMC must make as many requests as are necessary to obtain these VA treatment records and shall not end its efforts to obtain these records unless it concludes that the records do not exist or that further efforts to obtain the records would be futile.  All attempts to obtain these VA treatment records must be documented in the claims file.  

The Board additionally notes that previous remands of the Veteran's appeal largely focused on providing the Veteran with an adequate VA examination to determine the nature and etiology of his claimed left hand disability.  In its August 2011 remand, the Board noted the Veteran's testimony that the physician who performed the 2009 surgery on his left middle trigger finger had made the comment that the tendon associated with his trigger finger was not functional, or "had died," because of a previous injury to his left hand.  The Board specifically directed that a VA examiner provide an opinion as to the likelihood that any currently diagnosed left hand disability, to include the Veteran's locking disorder that was surgically repaired in 2009 and any degenerative condition, had its clinical onset during the Veteran's service or was related to any in-service disease or injury, including the incident where he suffered burns on his hand after grabbing on to a recently welded bracket to avoid falling to the flight deck of his ship.  

Following the Board's August 2011 remand, the Veteran was afforded a new VA examination of the left hand in October 2011.  In the examination report, the VA examiner cited to a previous October 2008 X-ray report of the Veteran's left hand which noted mild joint space narrowing in the second and fifth fingers, suggestive of early degenerative joint disease.  The examiner additionally cited a January 2009 VA orthopedic consultation report where the Veteran was noted to have decreased grip strength in his left hand, as compared with the right hand, following his trigger finger release surgery in January 2009.  Incidentally, the October 2008 X-ray report, and the January 2009 VA orthopedic consultation report have not otherwise been associate with the claims file, and would likely be a part of the missing VA treatment records dated between January 2008 and February 2009.  

Following examination of the Veteran's left hand, the examiner provided the opinion that with currently available information, the Veteran less likely than not had evidence of left hand pathology to his left fingers or any current left hand condition resulting from military service.  The examiner rationalized this opinion by noting that the Veteran's service treatment records (STRs) did not provide any indication of a left hand injury or left hand problems.  The examiner additionally noted a trigger finger problem around 2005 that was surgically repaired in 2009 and that the Veteran worked in electronics and the biomedical field with his hands for over three years, but did not indicate the significance of this information.  The examiner additionally noted that before his retirement, the primary problem experienced by the Veteran with respect to his left hand was psoriasis.  

Most notably, the examiner did not comment on the Veteran's credible contention that his in-service burn injuries to the left hand resulted in a nonfunctional tendon in his left hand, requiring surgery to correct a left middle trigger finger disorder .  Rather, the VA examiner largely relied on a lack of evidence of left hand pathology in the Veteran's STRs.  As such, the examiner's opinion is inadequate for adjudication purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his STRs to provide a negative opinion).  

Here, the Veteran's reports of suffering in-service burn injuries to his left hand are credible and are supported by credible statements provided by two of the Veteran's fellow service members.  For these reasons the Board requested that a VA examiner comment specifically on the likelihood that this reported in-service injury to his left hand caused his subsequent left hand middle trigger finger.  See, too, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.)).  The October 2011 VA examiner's lack of adequate comment further renders the opinion inadequate. 

The probative value of a medical opinion comes from its underlying reasoning.  Therefore, a medical opinion containing only data and conclusions without a clear analysis as to why the opinion was reached is not entitled to any weight.  Additionally, a simple review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Accordingly, because the record does not yet contain a clearly supported opinion regarding the nature and etiology of the Veteran's claimed residuals of a left hand injury, the Board finds that remand is also necessary in order for the Veteran to be afforded a new VA examination based on all of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Roseburg VA Healthcare System, dated between January 2008 and February 2009, to include treatment records associated with the 2009 surgery performed to correct his left middle trigger finger.  The AMC must make as many requests as are necessary to obtain these VA treatment records unless it concludes that these records do not exist or that further efforts to obtain these records would be futile.  All attempts to obtain these VA treatment records must be documented in the claims file.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed left hand disability.  The claims file and a complete copy of this REMAND should be made available and reviewed in association with the examination.  All necessary studies and tests should be conducted.  

The examiner should diagnose and describe all current left hand disabilities found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left hand disability, to include the middle trigger finger disorder that was surgically repaired in 2009 and any diagnosed degenerative condition, had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner must address the following:

a)  the evidence of record that the Veteran suffered burn injuries to his left hand during his military service when he grabbed on to a recently welded bracket to avoid falling from the flight deck of his ship;

b)  the Veteran's contention that his burn injuries resulted in the development of a non functional tendon, in turn resulting in a left middle trigger finger disorder; and,

c)  the Veteran's report of a continuity of left hand symptomatology since active service.  See June 2011 Hearing Transcript.

If the examiner determines that s/he cannot resolve whether any currently diagnosed disability is related to the Veteran's active service without resolve to mere speculation, the examiner must provide a clear indication whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, whether the actual cause cannot be selected from multiple potential causes, whether some additional testing or information is needed that would permit rendering an etiological opinion, or whether the examiner lacks the expertise to render such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  Specifically, ensure that the requested VA treatment records have been obtained and review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand.  If necessary, implement corrective procedures.  See Stegall, supra. 

4.  Finally, readjudicate the Veteran's service connection claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


